DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed 05/31/2022 have been entered. Claims 1-3, 6-7, 10-12, and 16-20 are pending; claims 4-5, 8-9, and 13-15 are canceled. Claim objection previously set forth in the Non-Final Rejection mailed 03/08/2022 is withdrawn.
3.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that “returning to the charging station” as disclosed in para. [0060] of Kamfors is different from the claimed feature of “performing a control mode based on a type of the living object” (see page 10 of Remarks). However, para. [0060] of Kamfors discloses interrupting the operation of the robot and possibly returning the robot to the charging station, and resume when the living object is no longer detected. This indicates that the robot does not have to return to the charging station, but rather only stops its operation and resumes when the living object is not detected. Furthermore, the independent claims 1, 12 and 17 do not specifically define what the control modes of the moving robot are. Therefore, based on the broadest reasonable interpretation of the claims, “returning to the charging station” can be interpreted as a control mode. The Applicant further argues that Kamfors fails to disclose detecting a type of an object, and control the robot to travel in response to the determined type of the target object based on one or more of a plurality of control modes until the target object is no longer detected. However, paras. [0037] and [0044]-[0045] disclose the robot lawnmower of Kamfors not only detect a living object, but track and identify the object as a living object by differentiating the living object from stationary objects and upon detecting the object being a living object, the robot lawnmower is controlled to perform a plurality of control modes, such as interrupting operation and returning to a charging station as disclosed in para. [0060], or avoiding the living object by moving to another area such that the living object is not detected in a vicinity of the robot lawnmower as disclosed in Fig. 4 and para. [0067]. Para. [0045] of Kamfors further discloses the robot lawnmower is capable of identifying both living and stationary objects and adapting its operation accordingly. Accordingly, the robotic lawnmower of Kamfors is able to detect a type of an object and control its operation in response to the detected type of the object. A full rejection of claim 1 and similarly cited claims 12 and 17 is laid out below. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3, 7, 10, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamfors et al. (US 2019/0357431 A1).
a.	Regarding claim 1 and similarly cited claim 12, Kamfors teaches: 
A robot that cuts grass while traveling in an outdoor travel area (Abstract, “a robotic lawnmower configured to operate within a work area according to an operating schedule”), the robot comprising: 
a main body (Fig. 1A, [0021], “a body 140”); 
a driving unit configured to move the main body (Figs. 1A, 1B, [0021], “a plurality of wheels 130 (only one shown).”); 
an image capturing unit configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals.”); 
a weeding unit configured to cut grass on a bottom while traveling in the travel area (Fig. 1B, [0028], “The robotic lawnmower 100 also comprises a grass cutting device 160, such as a rotating blade 160 driven by a cutter motor 165. The grass cutting device being an example of a work tool 160 for a robotic lawnmower 100.”); and 
a controller ([0040], “controller 110”) configured to: 
control traveling of the main body by determining a condition of the travel area (a condition of the travel area in Kamfors being whether any living object is present) based on the captured image while the main body is traveling in the travel area ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals. The robotic lawnmower is thus configured to detect and identify a living object, such as a human or animal through image analysis.”), 
operate the weeding unit while controlling traveling of the main body ([0028], [0031]-[0032]), 
detect a target object changing its position in the travel area after determining the condition of the travel area while the main body is traveling in the travel area ([0037], “The living object sensor 175 is also configured to identify a tracked or detected object to be indeed a living object by differentiating the living object from innate objects, such as lawn furniture, being an example of stationary objects, and balls and lawn maintenance equipment being examples of moving innate objects.”; [0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as … a movement pattern …”), 
control the main body to travel ([0031], “Using the navigation sensors 190, 195 the robotic lawnmower may be configured to navigate the work area using stored coordinates.”) and the weeding unit to stop operation in response to the detection of the target object changing its position in the travel area ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”), 
detect an object changing its position among objects captured in the image information, and identify the detected object as the target object ([0036]-[0039], [0044], Specifically, the living object sensor 175 identifies and differentiate a living object as a target object from other stationary objects by detecting a movement pattern of the object through image analysis.),
determine a type (see at least paras. [0037] and [0045], differentiating a stationary or living object corresponds to determining a type of the object) of the target object based on a result of detecting the target object and compare the detected target object with a predetermined detection reference ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as a shape, a color, a face, a movement pattern, a sound recording of a sound print to mention a few examples, and comparing the parameter to stored or otherwise predefined reference parameters.”; [0044], “It should be pointed out that the sensor in combination with the controller of the robotic lawnmower 100 or another controller of the robotic lawnmower system, is configured to not only detect a living object, but to identify the object as being a living object…This allows the robotic lawnmower to differentiate between stationary objects looking like living objects (such as teddy bears, other toys or statues).”), and 
control the main body to travel in response to the determined type of the target object based on one or more of a plurality of control modes until the target object is no longer detected (see at least Fig. 4, paras. [0060], [0067]). 
	b.	Regarding claim 17, Kamfors teaches:
A robot that cuts grass while traveling in an outdoor travel area (Abstract, “a robotic lawnmower configured to operate within a work area according to an operating schedule”), comprising: 
a main body (Fig. 1A, [0021], “a body 140”); 
a driving unit configured to move the main body (Figs. 1A, 1B, [0021], “a plurality of wheels 130 (only one shown).”); 
an image capturing unit configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals.”); 
a weeding unit configured to cut the grass while traveling in the travel area ([0028], “The robotic lawnmower 100 also comprises a grass cutting device 160, such as a rotating blade 160 driven by a cutter motor 165. The grass cutting device being an example of a work tool 160 for a robotic lawnmower 100.”); and 
a controller ([0040], “controller 110”) configured to: 
control traveling of the main body by determining a condition of the travel area (a condition of the travel area in Kamfors being whether any living object is present)  based on the captured image while the main body is traveling in the travel area ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals. The robotic lawnmower is thus configured to detect and identify a living object, such as a human or animal through image analysis.”),  
operate the weeding unit while controlling traveling of the main body ([0028], [0031]-[0032]), 
detect a target object changing its position in the travel area ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as … a movement pattern …”), 
determine a type of the target object based on a result of detecting the target object and comparing the detected target object with a predetermined detection reference ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as a shape, a color, a face, a movement pattern, a sound recording of a sound print to mention a few examples, and comparing the parameter to stored or otherwise predefined reference parameters.”), 
control the main body to travel ([0031], “Using the navigation sensors 190, 195 the robotic lawnmower may be configured to navigate the work area using stored coordinates.”) and the weeding unit to stop operation in response to the detection of the target object changing its position in the travel area ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”), wherein the control of the main body to travel in response to the detection of the target object is based on a plurality of control modes ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”; [0069], “by staying away from the general vicinity of the living object and/or by running in a silent mode when operating close to the vicinity of the living object”) and the determined type of the target object ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”), 
detect an object changing its position among objects captured in the image information, and identify the detected object as the target object ([0036]-[0039], [0044], Specifically, the living object sensor 175 identifies and differentiate a living object as a target object from other stationary objects by detecting a movement pattern of the object through image analysis.), and
control the main body to travel in response to the determined type of the target object based on one or more of a plurality of control modes until the target object is no longer detected (see at least Fig. 4, paras. [0060], [0067]). 
 
	c.	Regarding claim 3, Kamfors further teaches wherein the image capturing unit is configured to capture an image of a traveling direction of the main body (Figs. 3 and 4 show the living object sensor 175 is capturing image of living objects 270 in the traveling direction of the main body of the robot 100).

d.	Regarding claim 7, Kamfors further teaches wherein the controller is configured to control the main body to travel while maintaining at least a predetermined distance between the main body and the target object, when the main body is controlled to travel according to one or more of the plurality of control modes ([0064], “In one such embodiment the robotic lawnmower 100 is thus configured to operate even though living object(s) 270 are detected within the work area 205, but staying away from the living object(s) 270 so that the living object(s) is not disturbed, such as operating by point P3. The distance kept to the living object corresponds to the size of the non-working area 206.”).

e.	Regarding claim 10 and similarly cited claim 18, Kamfors further teaches a communication unit configured to communicate with an external communication target element ([0087], “the first robotic lawnmower may be configured to communicate to the second robotic lawnmower, either directly through a communication interface or indirectly through the charging station or a server”), 
wherein the controller is configured to generate notification information of a result of detecting the target object, and transmit the notification information to the communication target element from the communication ([0087], “The second robotic lawnmower 100B may be configured to receive information that a living object 270 has been detected and where, either directly from the first robotic lawnmower 100A through a communication interface or indirectly through the charging station or a server, and adapt its operating schedule accordingly.”).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamfors.
a.	Regarding claim 2, Kamfors further teaches wherein the image capturing unit is disposed at an upper portion … of the main body (Figs. 1B and 2 show that the living object sensor is disposed at the upper portion of the main body of the robot 100).
Kamfors fails to specficially disclose the image capturing unit is disposed at an upper portion of a rear side of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors to dispose the image capturing unit at an upper portion of a rear side of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

8.	Claims 6, 11, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamfors, in view of Kim et al. (US 2019/0332119 A1).
a.	Regarding claim 6 and similarly cited claims 16 and 20, Kamfors further teaches wherein the plurality of control modes comprises: 
…
a second control mode configured to control the main body to stand by ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation … The operation may then resume as it is detected that no living object is detected anymore.”); and 
a third control mode configured to control the main body to travel by avoiding the target object (Fig. 4, [0067], “Alternatively, FIG. 4 shows the situation where the robotic lawnmower detects the presence of living object(s), adapts its operating schedule by moving away and then again detects that the living object(s) 270 in its vicinity and again adapts the operating schedule by moving to point P3.”; [0069], “by staying away from the general vicinity of the living object and/or by running in a silent mode when operating close to the vicinity of the living object”).
Kamfors fails to specifically disclose a first control mode configured to control the main body to travel slowly. 
However, Kim teaches a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile 100 … decelerates…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors to control the main body to travel slowly in response to detection of the target object, as taught by Kim. This modification reduces the risk of collision with the target object in a case that the movement of the target object is unexpected. 

b.	Regarding claim 11 and similarly cited claim 19, Kamfors fails to specifically teach an output unit configured to output an audio output, wherein the controller is configured to generate an alarm signal based on a result of detecting the target object, so that an audio output is output from the output unit based on the alarm signal. 
However, Kim teaches an output unit configured to output an audio output ([0064], “a speaker 173 for outputting a predetermined alert sound or sound effect.”), 
wherein the controller is configured to generate an alarm signal based on a result of detecting the target object, so that an audio output is output from the output unit based on the alarm signal ([0087], “… to output an alert sound, a sound effect, or a voice guidance through the speaker 173 according to the operating status, an error status, or sensing of an obstacle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors, to generate an alarm signal based on a result of detecting the target object, as taught by Kim, in order to notify the target object such as a human or an animal of the presence of the robot or to alert the target object to stay away from the robot. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Choi et al. (US 2018/0210445 A1) teaches a moving robot configured to detect attributes of obstacles and control the moving robot to travel to avoid the obstacles. 
	Shin et al. (US 2018/0210452 A1) teaches a robot cleaner configured to detect information related to an obstacle based on captured images and control the robot cleaner to travel on the basis of the detected information related to the obstacle.
	Tjernberg et al. (US 2017/0347521 A1) teaches a robotic lawnmower configured to operate within a work area according to a plurality of operating modes. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664